Citation Nr: 0419050	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from May 1941 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

When the case was before the Board in October 2003, it was 
remanded for additional development.


REMAND

The appellant contends that the veteran's service-connected 
anxiety neurosis caused an increase in the severity of the 
conditions causing or contributing to his death.

The Board notes that during the pendency of the appellant's 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the appellant's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

In January 2004, while this case was in remand status, the 
Appeals Management Center sent a letter to the appellant in 
an effort to comply with the notification requirements of the 
VCAA and the implementing regulations.  Unfortunately, the 
confusing information provided is directed to the deceased 
veteran rather than the appellant.  

The Board further notes that in accordance with the Board's 
remand directive, the claims folder was reviewed by a VA 
physician in January 2004.  Unfortunately, the opinion 
provided by the VA physician is not responsive to the Board's 
remand directive.

Finally, the Board notes that the case was returned to the 
Board without affording the appellant's representative an 
opportunity to submit argument in support of the appeal.  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should provide the appellant 
with the notice required under 
38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2003), to include 
notice that she should submit any 
pertinent evidence in her possession and 
a medical opinion supporting her 
contention that the veteran's service-
connected psychiatric disability played a 
material causal role in his death.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the appellant.  If the RO is unable to 
obtain any pertinent evidence identified 
by the appellant, it should so advise the 
appellant and her representative and 
request them to provide the outstanding 
evidence.

3.  When the above development has been 
completed, the RO should arrange for the 
claims folder to be reviewed by the 
physician who reviewed the claims folder 
in January 2004.  The physician should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
psychiatric disability caused or resulted 
in an increase in the severity of the 
hypertension, atrial fibrillation and/or 
cerebellar hemorrhage that were 
identified as the immediate or 
contributing causes of the veteran's 
death.  The supporting rationale for the 
opinion must also be provided.

If the physician who reviewed the claims 
folder in January 2004 is unavailable or 
unable to provide the requested opinion, 
the required opinion with supporting 
rationale should be obtained from another 
physician with appropriate expertise.

4.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Then, the RO 
should readjudicate the claim based on a 
de novo review of all pertinent evidence.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be provided a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the case is returned to the Board.  

By this remand the Board intimates no opinion as to any final 
outcome warranted. No action is required of the appellant 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



